     Case 2:03-cv-73548-DPH ECF No. 30, PageID.329 Filed 08/25/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


AARON D. MITCHELL, #197028,

                    Petitioner,

                                             CASE NO. 03-CV-73548-DT
v.                                           HON. DENISE PAGE HOOD

ANDREW JACKSON,

               Respondent.
______________________________/

  ORDER GRANTING IN PART PETITIONER’S RULE 60(B) MOTION
(ECF No. 25), TRANSFERRING THE AMENDED HABEAS PETITION TO
     THE UNITED STATES COURT OF APPEALS FOR THE SIXTH
  CIRCUIT, AND DENYING PETITIONER’S MOTION FOR LEAVE TO
    PROCEED IN FORMA PAUPERIS ON APPEAL AND/OR FOR A
           CERTIFICATE OF APPEALABILITY (ECF No. 27)

        This is a pro se habeas case brought pursuant to 28 U.S.C. § 2254. Michigan

prisoner Aaron D. Mitchell (“Petitioner”) was convicted of first-degree felony murder

and unlawful driving away in an automobile following a jury trial in the Kent County

Circuit Court and was sentenced to concurrent terms of life imprisonment without the

possibility of parole and three to five years imprisonment on those convictions in

1988. Petitioner filed a federal habeas petition with this Court in 2003, which was

dismissed with prejudice as untimely under the one-year statute of limitations

applicable to federal habeas actions. ECF No. 6. The Court also denied a certificate
  Case 2:03-cv-73548-DPH ECF No. 30, PageID.330 Filed 08/25/21 Page 2 of 4




of appealabilty. ECF No. 14. Petitioner filed a notice of appeal, but the United States

Court of Appeals for the Sixth Circuit dismissed his appeal for want of prosecution

in 2004. ECF No. 15. The Sixth Circuit also denied Petitioner authorization to file

a second or successive habeas petition in 2016. ECF No. 16.

      Petitioner filed an amended habeas petition in 2019. ECF No. 17. The Court

dismissed that amended habeas petition without prejudice because the case was closed

and no longer pending before the Court and because Petitioner had not obtained

appellate authorization to file a second or successive habeas petition. ECF No. 18.

      The matter is now before the Court on Petitioner’s motion for relief from

judgment brought pursuant to Federal Rule of Civil Procedure 60(b) in which he seeks

to have the Court transfer his amended habeas petition to the Sixth Circuit to obtain

for authorization to proceed on a second or successive habeas petition, ECF No. 25,

as well as his motion to proceed in forma pauperis on appeal and/or for a certificate

of appealability. ECF No. 27.

      Under Federal Rule of Civil Procedure 60(b), a federal court will grant relief

from a final judgment or order only upon a showing of one of the following reasons:

(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

evidence that, with reasonable diligence could not have been discovered in time to

move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic


                                          2
  Case 2:03-cv-73548-DPH ECF No. 30, PageID.331 Filed 08/25/21 Page 3 of 4




or extrinsic), misrepresentation, or other misconduct of an adverse party; (4) the

judgment is void; (5) the judgment has been satisfied, released, or discharged; it is

based on an earlier judgement that has been reversed or otherwise vacated; or applying

it prospectively is not longer equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

          Having reviewed the matter, the Court finds that it did not err in denying

Petitioner’s request to amend his habeas petition because his original habeas petition

was dismissed with prejudice (as untimely) and this case had been closed for many

years. Nonetheless, to the extent that Petitioner seeks to proceed on new habeas

claims, i.e., to file a second or successive habeas petition, the Court does have the

authority to transfer the matter to the Sixth Circuit. See 28 U.S.C. § 2244(b)(3)(A);

Stewart v. Martinez-Villareal, 523 U.S. 637, 641 (1998); In re Wilson, 142 F.3d 939,

940 (6th Cir. 1998); see also Felker v. Turpin, 518 U.S. 651, 664 (1996).

Accordingly, the Court GRANTS IN PART Petitioner’s motion for relief from

judgment and ORDERS the Clerk of the Court to transfer the amended habeas

petition to the Sixth Circuit pursuant to 28 U.S.C. § 16311 and Sims v. Terbush, 111

   1
       28 U.S.C. § 1631 provides in pertinent part that:

          Whenever a civil action is filed in a court . . . and that court finds that there is a
          want of jurisdiction, the court shall, if it is in the interest of justice, transfer such
          action . . . to any other such court in which the action . . . could have been brought
          at the time it was filed . . . , and the action . . . shall proceed as if it had been filed

                                                      3
   Case 2:03-cv-73548-DPH ECF No. 30, PageID.332 Filed 08/25/21 Page 4 of 4




F.3d 45, 47 (6th Cir. 1997) (“when a prisoner has sought § 2244(b)(3) permission

from the district court, or when a second or successive petition for habeas corpus relief

. . . is filed in the district court without § 2244(b)(3) authorization from this court, the

district court shall transfer the document to this court pursuant to 28 U.S.C. § 1631”).

       Lastly, given this determination and the impending transfer to the Sixth Circuit,

the Court DENIES Petitioner’s motion to proceed in forma pauperis on appeal and/or

for a certificate of appealability as unnecessary and moot.

       IT IS SO ORDERED.



                                                      s/Denise Page Hood
                                                      DENISE PAGE HOOD
                                                      UNITED STATES DISTRICT JUDGE

Dated: August 25, 2021




       in . . . the court to which it is transferred on the date upon which it was actually
       filed in . . . the court from which it was transferred.

                                                  4
